Order filed January 8, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-12-01038-CR
                                  ____________

                     BRENDA FRANCES VALDEZ, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


               On Appeal from County Criminal Court at Law No. 1
                              Harris County, Texas
                         Trial Court Cause No. 1819144


                                      ORDER
      Appellant is represented by retained counsel, Mustafa Aziz . No reporter’s
record has been filed in this case. Terri Johnstone, the court reporter, informed this
court that appellant had not made arrangements for payment for the reporter’s
record. On December 10, 2012, the clerk of this court notified appellant that we
would consider and decide those issues that do not require a reporter’s record
unless appellant, within 15 days of notice, provided this court with proof of
payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
      Accordingly, we issue the following order:
       We ORDER appellant=s retained counsel, Mustafa Aziz, to file a brief in
this appeal on or before February 7, 2013. If Mustafa Aziz does not timely file
the brief as ordered, we will abate this appeal for a hearing before the trial court to
determine the reason for his failure to file a brief.



                                   PER CURIAM




                                          2